Citation Nr: 1829224	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Herdliska




INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for a back disability in a February 1970 decision; the Veteran was properly informed of the adverse decision and his appellate rights in a February 1970 letter, and he did not timely appeal that decision; new and material evidence was not received within one year of the notification of that decision.

2.  Evidence received since the February 1970 rating decision is not duplicative of evidence previously submitted; relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability; and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's current low back disability was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to his service.


CONCLUSIONS OF LAW

1. The February 1970 rating decision denying service connection for a low back disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received, and the claim of service connection for a low back disability is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for a back disability are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria (Application to Reopen)

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Board observes that for the limited purpose of determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 


Application to Reopen

In a February 1970 decision, the RO denied the Veteran's claim of service connection for a back disability based on finding that, while the Veteran reported back pain in service, he did not have an in-service diagnosis for a back disability.  In addition, his separation examination was negative for a back disability.  He did not appeal the February 1970 rating decision, nor did VA receive any additional evidence during the one-year appeal period following notification of that decision.  Hence, the February 1970 RO decision became final, and new and material evidence is required to reopen the claim.  See 38 U.S.C. § 5108.  Evidence of record at the time of the February 1970 rating decision included the Veteran's statements and his service treatment records (STR).

Evidence received since the February 1970 decision, includes statements from the Veteran, VA treatment records, a VA examination report, and private medical treatment records.

The current VA exam shows a diagnosis of a low back disability (to include arthritis).  This evidence is new because it was not of record and considered at the time of the 1970 decision.  This evidence is also material, as it suggests that the Veteran has a current back condition which was not found at the time of the prior denial.  

Accordingly, the Board finds that the claim of service connection for a low back disability is reopened.  See 38 C.F.R. § 3.156 (a).

Legal Criteria (Service Connection - Low Back Disability)

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, it appears the RO clearly considered this claim on the merits by treating the claim as reopened.  See May 2012 rating deferral.  To this end, the RO ordered a VA exam, which the VA does not have a duty to provide if the claim is not reopened.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).  See August 2014 SOC.  Additionally, the RO addressed his claim on the merits in the subsequent rating decision and SOC.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, like arthritis, may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). 

If a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).
The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
De Novo Review of the Claim (Low Back Disability)

The service treatment records include only once instance where the Veteran complained of a back injury.  An August 1967 service treatment record shows the Veteran strained his upper back.  There are no service treatment records relating to any lower back ailments.  Additionally, a December 1969 separation physical shows the Veteran with a normal spine and no recurrent back pain.  

The Veteran claims his back problems continued after service but he is unable to produce any records that he sought treatment for a back disability before his June or July 2006 episode of back pain and later VA-provided MRI in December 2006 and lower back evaluation in February 2007.  It was at this time the VA diagnosed the Veteran with a disc bulge and spinal stenosis.  A later VA exam in March 2010 found the Veteran has degenerative disc disease.  

Thus, the preponderance of the evidence is against a finding that arthritis manifested within a year of service.  Further, to the extent that the Veteran is alleging continuity of symptomatology since service, his statements lack credibility as they are inconsistent with his statements made at service separation that he was not experiencing recurrent back pain as well as normal spine findings on clinical examination.  For these reasons, the preponderance of the evidence is also against a grant of service connection on the basis of continuity of symptomatology.

A VA examination in July 2012 found the Veteran's condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner found that it is more likely than not that the Veteran's back disability is related to biomechanical stress placed on his lumbar spine in over 30 years of work as an electrician and his obesity.

The only evidence of record in support of the Veteran's claim that his low back disability is related to service consists of his own lay statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a low back disorder to include arthritis, such a diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the Veteran's current low back disability began in or is related to his service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b).  However, the doctrine of reasonable doubt is not for application here, as the weight of the evidence is against the claims.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. at 53-56 (1990).  Accordingly, the appeal of these claimed conditions must be denied.

Based on the evidence, the Board concludes that service connection is not warranted for a low back disability.  The preponderance of the evidence shows that a low back disability was not manifest in service or until many years after service and is unrelated to service. 



ORDER

The petition to reopen a claim for service connection for a low back disability is granted.

Entitlement to service connection for low back disability is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


